Citation Nr: 0631632	
Decision Date: 10/11/06    Archive Date: 10/16/06	

DOCKET NO.  00-16 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits calculated in the 
amount of $25,295.  

(The issues whether new and material evidence has been 
submitted to reopen claims for service connection for a low 
back disorder and a thyroid disorder, and entitlement to an 
evaluation in excess of 60 percent for diverticulitis, 
status post perforation with abdominal adhesions, irritable 
bowel syndrome, hiatal hernia with gastroesophageal reflux 
disease, obesity and appendectomy will be addressed in a 
separate appellate decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefit sought on appeal.  
The veteran, who had active service from November 1965 to 
November 1967, as well as subsequent service with the Air 
Force Reserve, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  



REMAND

A preliminary review of the record discloses a need for 
further development with respect to this issue prior to 
final appellate review.  The Board initially observes that 
this matter has not been certified for appellate review 
although a January 2004 rating decision indicated that this 
issue was ready for certification to the BVA.  In this 
regard, following the June 2000 decision in this case, the 
veteran expressed disagreement with the decision and filed a 
Substantive Appeal after the issuance of a Statement of the 
Case.  As such, the Board does have jurisdiction to address 
this matter.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2006).  

However, the RO appears to have undertaken no action on this 
claim since the veteran's Substantive Appeal was received in 
August 2000.  As such, the financial information provided by 
the veteran in May 2000 is somewhat dated and the Board is 
of the opinion that more current financial information from 
the veteran is necessary.  In addition, the record does not 
reflect that the veteran was provided notice contemplated by 
38 U.S.C.A. § 5103(a) in connection with this claim 
involving the overpayment of nonservice-connected pension 
benefits calculated in the amount of $25,295.  Since this 
matter is being returned to the RO for additional 
evidentiary development, the RO will have an opportunity to 
provide the required notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following 
actions:  

1.  The RO should provide notice to the 
veteran contemplated by 38 U.S.C.A. 
§ 5103(a) in connection with his claim 
for a waiver of recovery of an 
overpayment of nonservice-connected 
pension benefits calculated in the 
amount of $29,295.  

2.  The RO should provide the veteran a 
VA Form 20-5655 (Financial Status 
Report) and request that he complete and 
return that form for consideration in 
his claim.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as 
to the merits of the case, either favor or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



